DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 20 November 2020 has been entered.
Disposition of claims:
	Claims 1 and 25 have been amended.
Claims 2-6, 8-17, 19-24, and 26 are cancelled.
	Claims 1, 7, 18, and 25 are pending.
The amendments to claims 1 and 25 have overcome the objections to these claims set forth in the last Office action. The objections have been withdrawn.

Allowable Subject Matter
Claims 1, 7, 18, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined in the Office action of 06 April 2020, Park et al. or Kim et al. can be considered the closest prior art. However, neither Park et al. nor Kim et al. teach that the diazafluorene compounds of Park et al. or Kim et al. can have the substituent structures described as the permitted substituent structures in either of the current 
Furthermore, the prior art as a whole does not teach diazafluorene compounds comprising the permitted substituent structures in either of the current claims 1 or 25. Claims 7 and 18 depend from claim 1.
Therefore, claims 1, 7, 18, and 25 are allowable over the cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786